Citation Nr: 0604983	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than January 26, 
2001 for the assignment of a 20 percent disability rating for 
a right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

Procedural history

The veteran filed an initial claim of entitlement to service 
connection for a left knee disability in July 1991.  The 
thrust of the veteran's July 1991 claim was that his 
diagnosed degenerative joint disease of the left knee was 
related to an in-service fall.  A rating decision dated in 
November 1991 denied the claim; he did not appeal.  

In January 2001, the RO received a request from the veteran 
to reopen his claim of entitlement to service connection for 
a left knee disability and an additional claim for 
entitlement to an increase in the disability rating assigned 
his service-connected right knee disability.  [The veteran 
had previously been granted service connection for 
chondromalacia of the right knee in an April 1972 rating 
decision; a 10 percent disability rating was assigned].  In 
his request to reopen, the veteran not only forwarded a 
theory of direct service connection (has he had done in his 
July 1991 claim), but alternatively contended that his left 
knee disability was secondary to his service-connected right 
knee disability.  In a January 2003 rating decision, the RO 
reopened the veteran's service connection claim for a left 
knee disability and denied it on the merits.  The RO also 
increased the disability rating assigned his service-
connected right knee disability from 10 to 20 percent, 
effective January 26, 2001.  The veteran subsequently 
perfected an appeal of the denial of service connection for a 
left knee disability and the effective date assigned for the 
20 percent evaluation assigned his right knee disability.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in October 2005.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  At the October 2005 hearing, the veteran 
submitted a VA Form 21-4138 in which he expressed a desire to 
withdraw his appeal as to the earlier effective date issue.  
See also Hearing Transcript, at 2.  Testimony was therefore 
limited to the issue of whether new and material evidence had 
been submitted which is sufficient to reopen the veteran's 
service-connection claim for a left knee disability.  

As will be discussed in detail, the Board is reopening the 
claim.  The issue of his entitlement to service connection 
for a left knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  Through a written communication received in October 2005, 
prior to promulgation of a decision by the Board, the veteran 
withdrew this appeal as to the issue of an effective date 
earlier than January 26, 2001 for the assignment of a 20 
percent disability rating for a right knee disability.

2.  An unappealed November 1991 rating decision denied 
service connection for a left knee disability. 

3.  Evidence submitted since the November 1991 rating 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran as to the issue of entitlement to an effective 
date earlier than January 26, 2001 for the assignment of a 20 
percent disability rating for a right knee disability have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The November 1991 rating decision is final.  Evidence 
received since the November 1991 rating decision is new and 
material and the veteran's claim of entitlement to service 
connection for a left knee disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (in 
effect prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 
20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date earlier than January 26, 
2001 for the assignment of a 20 percent disability rating for 
a right knee disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2005).  Withdrawal may be made by the veteran or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204 (2005).

The veteran withdrew his appeal as to the issue of an 
effective date earlier than January 26, 2001 for the 
assignment of a 20 percent disability rating for a right knee 
disability in a statement submitted directly to the Board in 
October 2005.  In light of the veteran's withdrawal of his 
appeal, there remain no allegations of error of fact or law 
for appellate consideration.  In essence, a "case or 
controversy" involving a pending adverse determination that 
the veteran has taken exception to does not currently exist 
regarding the effective date issue.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].

Accordingly, the Board is without jurisdiction to review the 
appeal with respect to this issue and it is dismissed without 
prejudice.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

The veteran is ultimately seeking service connection for a 
left knee disability.  He alternatively contends that this 
condition had its onset during active duty or that it is 
causally related to his service-connected right knee 
disability.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the March 2004 statement of the case (SOC) of the 
pertinent law and regulations (including those relating to 
the reopening of previously-denied claims based on the 
submission of new and material evidence), of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in 
September 2002, January 2003, and August 2003 which were 
specifically intended to address the requirements of the 
VCAA.  The September 2002 letter from the RO specifically 
notified the veteran that for his service-connection claim to 
be reconsidered, he needed to submit new and material 
evidence.  This letter explained that to "qualify as 'new 
evidence,' it must be submitted to VA for the first time" 
(emphasis in original).  The September 2002 letter also 
advised the veteran that to "qualify as 'material evidence,' 
the additional information must bear directly and 
substantially upon the issue for consideration" (emphasis in 
original). 

The August 2003 letter further advised the veteran that for 
direct service connection to be granted, the evidence must 
show "an injury in military service or a disease that began 
in or was made worse during military service or an event in 
service causing injury or disease;" "a current physical or 
mental disability;" and a "relationship between your 
current disability and an injury, disease, or event in 
military service."  With respect to secondary service 
connection, the August 2003 letter instructed the veteran to 
submit evidence of a "current physical or mental 
disability" and a "relationship between your new disability 
and your service connected disability" (emphasis in 
original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant Federal records, 
including service records, VA Medical Center records, and 
records from other Federal agencies, such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or agency, 
to include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources."  Finally, this 
letter informed the veteran that VA would assist him by 
"providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The January 2003 letter asked the veteran to "tell us about 
any additional information or evidence that you want us to 
try to get for you."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not fully provided 
with notice of the VCAA prior to the initial adjudication of 
his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the September 2002, January 2003, and August 2003 VCAA 
letters.  His claim was then readjudicated in the March 2004 
SOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice(s).  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally-
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2005).  The veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony before the undersigned 
Veterans Law Judge in October 2005.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Finality/new and material evidence

In general, decisions of the Agency of Original Jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly-submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's request to reopen was 
initiated in January 2001, prior to the enactment of the 
revised regulation, this case will be adjudicated by applying 
the law previously in effect, 38 C.F.R. § 3.156(a) (2001), 
discussed in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
However, there must be new and material evidence as to each 
and every aspect of the claim which was lacking at the time 
of the last final denial in order to reopen the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).]

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court ) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  If new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

As explained in the Introduction, the veteran's service 
connection claim for a left knee disability was previously 
denied in November 1991 rating decision on a direct basis 
only.  Indeed, the veteran's only contention at that time was 
that his diagnosed degenerative joint disease of the left 
knee was related to an in-service fall.  However, in 
connection with the instant appeal, the veteran has claimed 
an additional etiological theory for his left knee disability 
that he had not presented at the time of his 1991 claim.  
Specifically, the veteran contends that his left knee 
disability is the result of added stress on that knee 
resulting from his service-connected right knee disability.  
Presuming the credibility of his statements for the purpose 
of reopening, his statement is new to the record and 
significant and bears directly and substantially on the 
matter under consideration.  See Justus, supra.  As such, 
this evidence, together with the extensive VA treatment 
records the veteran has submitted since November 1991, must 
be considered to fairly decide the merits of the claim.  

In summary, after reviewing the record, and for reasons 
expressed immediately above, the Board is of the opinion that 
the veteran has submitted new and material evidence which is 
sufficient to reopen his claim of entitlement to service 
connection for a left knee disability.  The Board wishes to 
make it clear that such evidence, although adequate for the 
limited purposes of reopening the claim, may not be 
sufficient to allow the grant of the benefits sought.  See 
Hodge, supra.  For the reasons explained in the remand 
section below, the Board finds that additional development is 
necessary before the Board may proceed to a decision on the 
merits of the reopened claim.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.


(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a) (West 
2002).  The standard of review changes at this juncture and 
is as follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
although certain evidence may be sufficient to reopen the 
claim, it is not necessarily dispositive of the ultimate 
outcome of the case.  All evidence must be evaluated in 
arriving at a decision on the merits.  See 38 U.S.C.A. § 
7104(a) (West 2002); see also Hodge, supra.

(ii.) VA's statutory duty to assist

As discussed above, the statutory duty to assist also comes 
into play at this juncture.  See 38 U.S.C.A. § 5103A (West 
2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).

For reasons set forth below in the REMAND section of this 
decision, the Board believes that further evidentiary 
development of this claim is in order.


ORDER

The veteran's claim of entitlement to an effective date 
earlier than January 26, 2001 for the assignment of a 20 
percent disability rating for a right knee disability is 
dismissed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened; to this extent only, the appeal is granted.


REMAND

As outlined in the law and regulations section above, in 
order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) evidence of in-
service injury, or a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See Hickson 
and Wallin, both supra.  In Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) the Court held that where there is 
evidence of record satisfying the first two requirements for 
service connection but no competent medical evidence 
addressing the third requirement, VA must obtain a medical 
nexus opinion.

The medical records currently associated with the claims file 
include multiple diagnoses of degenerative changes in the 
left knee.  Thus, the first Hickson/Wallin element has been 
satisfied.  Element (2) has also been met, as the veteran's 
service medical records demonstrate complaints of left knee 
pain and, and the veteran is currently service-connected for 
a right knee disability.  There is no medical opinion of 
record, however, regarding a potential causal relationship 
between the veteran's currently left knee disability and his 
military service or a service connected disability.  The 
Board therefore finds that a nexus opinion is necessary to 
properly decide the claim.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should forward the veteran's VA 
claims folder to a physician for a review 
of the medical records contained therein.  
The reviewing physician should express an 
opinion as to whether the veteran's 
current left knee disability is related 
to either his military service or to his 
service-connected right knee disability.  
If the reviewer deems it necessary, 
physical examination and/or diagnostic 
testing of the veteran should be 
accomplished.  A report of the records 
review should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issue of service connection for a 
left knee disability on both a direct and 
secondary basis.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


